Citation Nr: 0639209	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-16 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active military service from March 1948 to 
January 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination of a Regional Office 
(RO) of the Department of Veterans Affairs (VA) in St. Louis 
Missouri.  A March 2003 RO decision granted service 
connection for bilateral hearing loss and assigned a 
noncompensable evaluation effective June 28, 2002.  A July 
2003 RO decision continued the noncompensable evaluation.  An 
April 2004 RO decision granted a 10 percent evaluation for 
bilateral hearing loss, effective June 28, 2002, the date 
service connection was granted.


FINDING OF FACT

The veteran's bilateral hearing loss is productive of no 
worse than Level III hearing acuity in the right ear and 
Level VII hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for entitlement to a 20 percent, but not 
greater, evaluation for the veteran's service-connected 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code 
6100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

After reviewing the claims folder, the Board finds that the 
veteran was appropriately provided proper timely notice in 
accordance with the VCAA by letter dated in April 2003.  The 
April 2003 letter fully advised the veteran of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  It 
also advised him of the evidence necessary to establish 
entitlement to a higher evaluation.  Such letter also 
essentially notified the veteran of the need to submit any 
pertinent evidence in his possession.

The Board also notes that the veteran was not provided notice 
regarding the evidence and information necessary to establish 
an effective date.  However, the Board finds this error to be 
non-prejudicial because appropriate notice may be given at 
the time an effective date is assigned.

The Board concludes that VA has fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing VA examinations.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(4)(i) (2006).  Treatment records have 
been associated with the record on appeal.  In a June 2004 
statement the veteran withdrew his request for a hearing and 
asked that his appeal be forwarded to the Board for a 
decision.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2006).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

The veteran's service-connected hearing loss has been rated 
under the provisions of Diagnostic Code 6100.  See 38 C.F.R. 
§ 4.85 (2006).  In evaluating hearing loss, disability 
ratings are derived by a mechanical application of the 
ratings schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule 
provides a table for ratings purposes (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment.  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment in both ears.  See 38 C.F.R. § 4.85.  
Table XIa is used to determine a Roman numeral designation (I 
through XI) for hearing impairment where exceptional levels 
of hearing impairment are demonstrated as defined at 
38 C.F.R. §§ 4.85, 4.86 (2006).

When the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a) 
(2006).  Additionally, when the pure tone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2006).  The record demonstrates that the veteran exhibits 
exceptional patterns of hearing impairment and is to be 
evaluated under either Table VI or VIa, whichever results in 
the higher numeral.

The veteran underwent VA audiological testing in February 
2003.  The VA audiological report for such examination 
reveals pure tone thresholds, in decibels, as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
40
55
50
50
49
LEFT
25
95
95
105
80

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 50 percent in the left ear.  
Entering the average pure tone thresholds and speech 
recognition abilities into Table VI reveals the highest 
numeric designation of hearing impairment for the right ear 
is I and for the left ear is IX.  See 38 C.F.R. § 4.86(a).  
Entering the category designations for each ear into Table 
VII results in a 0 percent disability rating under Diagnostic 
Code 6100.  Entering the average pure tone thresholds into 
Table VIa reveals the highest numeric designation of hearing 
impairment for the right ear is III and for the left ear is 
VII.  See 38 C.F.R. § 4.86(a).  Entering the category 
designations for each ear into Table VII results in a 20 
percent disability rating under Diagnostic Code 6100.

The veteran underwent VA audiological testing in June 2003.  
The VA audiological report for such examination reveals pure 
tone thresholds, in decibels, as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
35
55
55
45
48
LEFT
15
90
100
105
78

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 58 percent in the left ear.  
Entering the average pure tone thresholds and speech 
recognition abilities into Table VI reveals the highest 
numeric designation of hearing impairment for the right ear 
is I and for the left ear is VIII.  See 38 C.F.R. § 4.86(a).  
Entering the category designations for each ear into Table 
VII results in a 0 percent disability rating under Diagnostic 
Code 6100.  Entering the average pure tone thresholds into 
Table VIa reveals the highest numeric designation of hearing 
impairment for the right ear is II and for the left ear is 
VII.  See 38 C.F.R. § 4.86(a).  Entering the category 
designations for each ear into Table VII results in a 10 
percent disability rating under Diagnostic Code 6100.

The is no competent medical evidence which contradicts the 
above findings.  The Board concludes that there is competent 
medical evidence that is against a 20 percent evaluation, 
i.e., the evidence supports a 10 percent evaluation, and 
competent medical evidence that supports a 20 percent 
evaluation.  Further, the evidence both for and against a 20 
percent evaluation are VA examinations.  Neither appears to 
be of greater probative weight.  Accordingly, the evidence is 
in equipoise and in resolving all doubt in the veteran's 
behalf a 20 percent evaluation is granted.  A preponderance 
of the evidence is against a greater evaluation because all 
of the evidence indicates that the veteran's bilateral 
hearing loss does not warrant a rating greater than 20 
percent.


ORDER

A 20 percent evaluation, but not greater, for bilateral 
hearing loss is granted, subject to the laws and regulations 
governing the payment of monetary benefits.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


